DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-53 of the US Patent Application No. 16/057,969 filed 08/08/2018 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 28- are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,147,627).
Regarding claims 28 and 50, Kim discloses a bowel management system (Abstract, line 1) comprising:
a tubular body A (col. 5, line 29; fig. 1); 
a first end section 18 (col. 6, line 18; fig. 1) disposable in a rectum; 
a second end section 22 (fig. 1) including a first connector 66 (col. 8, line 22; fig. 1); 
a collection container 60 (col. 8, line 23; fig. 15) including a second connector 73 (col. 8, line 63; fig. 15) which mateably engages said first connector; 
a sample port 62, 63 (col. 8, lines 40-41; fig. 1), as required by claim 50, capable of providing venting function; and 
wherein said second connector must include a seal element which transitions to a seal open condition, upon said first connector mateably engaged to said second connector in order to function as disclosed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Since shifting the position of the vent element would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to shift the position of the vent element to the connector in order to convenience operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 29, Kim discloses the apparatus, wherein said first connector comprises a first tubular portion telescopingly engaged to a second tubular portion, said first tubular portion transitions from an extended condition toward a retracted condition upon insertion into said second connector (see figs. 1 and 15).
Regarding claim 30, Kim discloses the apparatus, wherein vent element transitions between a vent closed condition in the extended condition of said first tubular portion and a vent open condition in the retracted condition of said first tubular portion by use of the cover 63 (col. 8, lines 40-41; fig. 1).
Regarding claim 31, Kim discloses the invention discussed above but do not expressly disclose the apparatus, wherein the vent element extends from the tubular portion.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Kim, it would have been obvious top those skilled in the art at the time the invention was filed to position 
	
Regarding claim 35, 37 and 38, Kim discloses the apparatus comprising a ribbed ring 26 (fig. 1) that is a bias element which biases movement of the first tubular portion toward the extended condition and functioning as a connector release element, as required by claim 38, wherein ribs are retention tabs, as required by claim 37.
Regarding claim 36, Kim discloses the apparatus comprising a first connector housing disposed about said a first tubular portion telescopingly engaged to said second tubular portion (see fig. 1).
Regarding claim 39, Kim discloses the apparatus, wherein said second connector includes a tubular member, said first tubular portion of said first connector insertingly engages within said tubular member of said second connector (see fig. 15).
Regarding claims 44-46 and 51, Kim discloses the apparatus, wherein said first end section includes a retention balloon 24 (col. 6, line 18; fig. 1) that is a retention cuff disposed about a tubular strut, said retention cuff having retention cuff wall defining an interior space having a rest volume and an inflated volume, wherein said tubular strut tapers approaching an open end of said retention cuff (see fig. 1), as required by claim 45, and wherein said retention cuff wall having a greater thickness approaching said open end of said retention cuff, as required by claim 46 (see fig. 1).
Regarding claim 47, Kim discloses the apparatus comprising an inflation lumen (col. 6, lines 43-45).
Regarding claim 48, Kim discloses the apparatus comprising an irrigation lumen (col. 6, line 8).
Regarding claim 49, Kim discloses the apparatus comprising plurality of ports capable of being used as an inflation port and as an irrigation port (col. 8, lines 5-11).
Regarding claims 52 and 53, Kim discloses the apparatus, wherein said tubular body comprises a union section disposed between an upper tubular body section connected to said retention cuff and a lower section connected to said first connector, said union section including said inflation port and said irrigation port and optionally one or more of said sample port and said substance delivery occlusion balloon (see fig. 1).
Allowable Subject Matter
Claims 32-34 and 40-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 32, the closest prior art of record US 7147627, US 4676778, US 4819692 and US 7722583 fail to teach, suggest or render obvious the porous plug comprised in the vent element. 
US 7147627 discloses most of claimed elements except for the porous plug comprised in the vent element.
However, US 4676778, US 4819692 and US 7722583 do not remedy this deficiency.
Regarding claim 40, the closest prior art of record US 7147627, US 4676778, US 4819692 and US 7722583 fail to teach, suggest or render obvious the seal element comprising a wiper valve.
US 7147627 discloses most of claimed elements except for the seal element comprising a wiper valve.
However, US 4676778, US 4819692 and US 7722583 do not remedy this deficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781